Opinion
*824(Decided September 12, 1988)
Betty Ruth Crocker (on behalf of Former Employees of ITT) pro se.
John R. Bolton, Assistant Attorney General; David M. Cohen, Director, Commercial Litigation Branch, Civil Division, U.S. Department of Justice (Velta A. Meln-brencis) for the defendant.
Background
Musgrave, Judge:
By letter dated May 16, 1988, Plaintiff Betty Ruth Crocker wrote to the Court on behalf of herself and other employees of ITT regarding their claims for trade adjustment assistance, which allegedly had been denied to them by the Department of Employment Security, State of Tennessee.
On May 23,1988, the Clerk of the Court advised Ms. Crocker that her letter had been accepted "as fulfilling in principle the requirements of the summons and complaint for the commencement of a civil action to review the question of the impact date for certification of eligibility for trade adjustment assistance benefits.”
By letter dated May 27, 1988, Ms. Crocker wrote again to explain that by her first letter she "was only wondering if the impact date could be changed so that [former employees of ITT] could receive [TAA] benefits.”
Defendant moves to dismiss this complaint for lack of jurisdiction and for failure to state a claim upon which relief may be granted.
Discussion
This Court possesses jurisdiction to review any final determination of the Secretary of Labor under section 223 of the Trade Act of 1974, 19 U.S.C. § 2273, with respect to the eligibility of workers for adjustment assistance. See 28 U.S.C. § 1581(d)(1). A civil action contesting a final determination of the Secretary of Labor under Section 223, however, is barred unless commenced within sixty days after the date of notice of such determination. 28 U.S.C. § 2636(d). The Secretary of Labor made two such determinations with respect to employees of ITT Telecon Products Corp. of Milan, Tennessee; notice of these determinations were published on December 3, 1985 and January 28, 1988 respectively.
Plaintiffs letter, accepted by the Court as a summons and complaint, was deemed filed on May 19, 1988. This date clearly falls outside the sixty day limit prescribed in 28 U.S.C. § 2636(d). Thus the Court has no option but to dismiss this action for lack of jurisdiction. See Kelley v. Sec., U.S. Dept. of Labor, 812 F.2d 1378 (Fed. Cir. 1987).
Furthermore, plaintiffs claim that she and other fellow employees were denied TAA benefits by the Department of Employment Security of the State of Tennessee1 fails to state a claim upon which relief may be granted.
*825After a petitioning group of workers is certified by the Secretary of Labor as eligible to apply for trade adjustment assistance, the individual members of the certified group may apply to the particular state agency which administers the program for a trade adjustment allowance. See 19 U.S.C. § 2311. However, according to subsection (d) of that statute, "a determination by a cooperating State agency with respect to entitlement to program benefits under an agreement is subject to review in the same manner and to the same extent as determinations under the applicable State law and only in that manner and to that extent (emphasis added).
The Court therefore has no alternative but to grant defendant’s motion to dismiss for lack of jurisdiction and for failure to state a claim upon which relief may be granted.

Ms. Crocker became eligible for trade readjustment assistance based on her qualifying separation of November 3,1984. However, her 104 week eligibility period apparently expired on October 24,1987 without her re*825ceiving any payments because she was either gainfully employed or receiving unemployment benefits during that